NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            31-MAR-2021
                                            07:53 AM
                                            Dkt. 200 OAWST

                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

     DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE OF THE
       INDYMAC INDX MORTGAGE LOAN TRUST 2006-AR35, MORTGAGE
       PASS-THROUGH CERTIFICATES, SERIES 2006-AR35 UNDER THE
     POOLING AND SERVICING AGREEMENT DATED NOVEMBER 1, 2006,
                         Plaintiff-Appellant,
                                   v.
          EKEPATI TAUA NIKO ALSO KNOWN AS EKEPATI T. NIKO;
   SHARLENE MILILANI NIKO ALSO KNOWN AS SHARLENE M. NIKO ALSO
    KNOWN AS SHARLENE NIKO; MORTGAGE ELECTRONIC REGISTRATION
     SYSTEMS, INC., SOLELY AS NOMINEE FOR INDYMAC BANK, FSB;
   STATE OF HAWAI#I - DEPARTMENT OF TAXATION; UNITED STATES OF
 AMERICA; KE AINA KAI COMMUNITY ASSOCIATION, INC.; OCEAN POINTE
 RESIDENTIAL COMMUNITY ASSOCIATION, INC., Defendants-Appellees,
                                  and
            DAMON MASATOSHI SENAHA, Intervenor-Appellee,
                                  and
      JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS 1-50;
         DOE CORPORATIONS 1-50; DOE ENTITIES 1-50; AND DOE
                 GOVERNMENTAL UNITS 1-50, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 13-1-0386)


                 ORDER APPROVING THE MARCH 19, 2021
                STIPULATION FOR DISMISSAL OF APPEAL
      (By:   Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

          Upon consideration of the Stipulation for Dismissal of
Appeal, filed March 19, 2021, and executed by counsel for
Deutsche Bank National Trust Company, as Trustee of the Indymac
Indx Mortgage Loan Trust 2006-AR35, Mortgage Pass-Through
Certificates, Series 2006-AR35 Under the Pooling and Servicing
Agreement Dated November 1, 2006, Damon Masatoshi Senaha, Ke Aina
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Kai Community Association, Inc., and the Department of Taxation,
State of Hawai#i, the papers in support, and the record, it
appears that:
          (1) the appeal has been docketed;
          (2) pursuant to Hawai#i Rules of Appellate Procedure
Rule 42(b), the parties stipulate to dismiss the appeal and bear
their own attorneys' fees and costs; and
          (3) the stipulation is dated and signed by counsel for
all parties appearing in the appeal.
          Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss the appeal is approved, and the appeal is dismissed. The
parties shall bear their own attorneys' fees and costs.
          DATED: Honolulu, Hawai#i, March 31, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2